It is this day Ordered by this Court, That the moneys deposited in the hands of Thomas Lamboll Deputy Register of this Court, by an Order thereof, *312bearing date the 29th of November 1722, being Six hundred Fifty two Pounds, be this day brought by him into this Court, and delivered up [which was accordingly done] And thereupon it is further Ordered That the said sum of Six hundred and fifty two Pounds current money, be delivered, and put into the hands of Joseph Wragg Esq. and Doctor John Hutchinson, upon their giving sufficient Bond, with penalty of double the said sum, to His Excellency the Governour, and the honourable the Members of His Majesty’s Council, and their Successours, constituting the Court of Chancery, with Condition to repay the said sum of Six hundred fifty two Pounds, when and as they shall be thereunto required by an Order of this Court (which was accordingly done).
Intr.
Cn: Southack Deputy Register